ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant’s attorneys again urge the same points relied upon for reversal in the original submission.
These young men deserve much credit for the splendid manner in which they have represented their client. That he has been condemned to suffer the extreme penalty of the law is in no way attributable to them, but is because of the facts in the case, for which they are in no wise responsible. The severe penalty inflicted has prompted a re-examination of the record. The authorities reviewed in the original opinion support the conclusion then expressed. Further investigation leads us to again say that in our judgment nothing which occurred during the trial of which complaint is made can reasonable be said to have contributed to appellant’s conviction or the punishment assessed.
The fact that in the original opinion we said no request had been made for .the withdrawal of certain arguments or remarks of the district attorney is not to be construed as a criticism of counsel representing appellant. If the things complained of were thought by us to have been seriously harmful their withdrawal from the jury, or a failure to ask that they be withdrawn would not affect the matter, they having been objected to at the time of their occurrence. Appellant is the victim of facts of his own making, and the consequences seem to have been deserved.
The motion for rehearing is overruled.

Overruled.